Bleckley, Chief Justice.
The company, a corporation, desiring to build a magazine to contain its amunition for use in blasting, had in its employment a force of carpenters and also a brick-mason. The mason built an arch for this structure; and after the arch was completed, he was consulted by the *52carpenters, through their foreman, to ascertain whether it was safe to remove the props that supported the arch temporarily. He pronounced it safe; and the props were removed. While they were engaged in the removal, the arch fell, and one of the carpenters was killed. The widow of the deceased carpenter brought this action to recover damages; and upon the tidal, the court granted a nonsuit. The question is, whether the evidence made a prima facie case of negligence against the corporation, —negligence in the performance of its legal duties to the deceased carpenter. It is certain that to take the mason’s opinion of the safety of the arch was the best means that the corporation had of deciding upon its safety. The mason was reputed to be of the first class, and he was paid by the corporation first-class wages. In the evidence there is no indication of negligence on the part of the corporation in selecting him. He was a proper man to entrust with the execution of the work and with the decision of its safety. The evidence shows that he made a mistake in his opinion touching its safety. The arch proved to be unsafe; but the indications are that it was simply a mistake in judgment on the part of a competent expert in the formation of his opinion. We do not see that this corporation omitted any duty to the carpenter which the law bound it to perform. It was better to take the mason’s opinion than that of any other agent, officer or 'employe of the corporation. His opinion proved to be erroneous; but the corporation was no absolute insurer to its carpenter against accidents resulting from defective work performed by its mason. All the corporation could do was to exercise reasonable and ordinary care in the selection of a competent mason. And the persons interested, including the master-carpenter and the deceased himself, thought that it was safe to go under this arch at the *53time the casualty occurred. This action could not be maintained on the evidence adduced by the plaintiff; and the judgment of the court granting the nonsuit was correct. The head-note is a part of this opinion.
Judgment affirmed.